Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s communication of 3/27/2020. Currently claims 1-18 are pending and rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard (US 4,311,137) in view of Kafrawy (US 6,497,994), in view of Weilbacher et al. (US 2008/0167577 A1).
Gerard discloses an IV access device (figure 1) comprising: a catheter adapter (12) from which a catheter (18) extends distally; an extension tube (104) coupled to the catheter adapter; and a needle hub (92) from which a needle (76) extends distally, the needle hub being coupled to the catheter adapter (figure 1) such that the needle extends through the catheter; wherein the needle hub further includes a flash chamber (interior of 82) that is in fluid communication with a lumen of the needle thereby allowing blood to flow into the flash chamber when a distal tip of the needle is contained within a patient’s vein.
Gerard discloses the claimed invention except for the path defining structure forming a spiral pathway and associated needle structure.  Kafrawy teaches that it is known to use a path defining structure forming a spiral pathway and associated needle structure as set forth in device shown in figures 16-17 and described in paragraphs at column 6 lines 63 through column 7 lines 24 to provide the healthcare worker with a better opportunity to observe flashback and provide assurance of an accurate puncture of the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Berard with the path defining structure forming a spiral pathway and associated needle structure as taught by Kafrawy, since such a modification would provide the system with a path defining structure forming a spiral pathway and associated needle structure for providing the healthcare worker with a better opportunity to observe flashback and provide assurance of an accurate puncture of the patient.
Gerard in view of Kafrawy discloses the claimed invention except for the path that commences from an opening in a distal end and passes through a leaking channel to a visualization channel formed along an outer surface of the path defining structure.  Weibacher teaches that it is known to use the path that commences from an opening in a distal end and passes through a leaking channel to a visualization channel formed along an outer surface of the path defining structure.as set forth in interior structure as shown in figure 2a near 112/110 and at paragraphs [0034]-[0038] to provide a means to visualize blood flow, assure puncture and flashback.
.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Gerard in view of Kafrawy with the path that commences from an opening in a distal end and passes through a leaking channel to a visualization channel formed along an outer surface of the path defining structure.as taught by Weilbacher, since such a modification would provide the system with the path that commences from an opening in a distal end and passes through a leaking channel to a visualization channel formed along an outer surface of the path defining structure.for providing a means to visualize blood flow, assure puncture and flashback.

    PNG
    media_image1.png
    295
    905
    media_image1.png
    Greyscale


Concerning claim 2 and the visualization channel comprises a groove see teachings of Kafrawy and Weilbacher and their grooved structures taught.
Concerning claim 3 and the flash chamber see figure 2a as above.
Concerning claim 4 and the needle press fit note construction as in figure 2a and needle press fit onto opening.
Concerning claim 6 and the visualization channel on a top it is examiners position that the channel would be considered a “top” portion as it would be seen when viewed from the top of the device.
Concerning claim 7 and the alignment ribs note teachings of Kafrawy and Weilbacher as discussed above and also the ribs formed by the path-defining structure (as in portion 78 near interior of 80).
Concerning claim 8 and the notch note needle 76 near opening of flash chamber interior 82.
Concerning claim 9 and the needle notch (opening of 76 tip) positioned towards and through a wall of the chamber proximal to the notch, wherein blood flowing through the notch and into the catheter provides a first confirmation of proper catheter placement and blood flowing into the flash chamber provides second confirmation of proper catheter placement.
Concerning claim 10 and the curl to prevent the needle being pulled note proximal end portion near wall and the structures that curl around needle to maintain its position.
Concerning claim 11-12 and the venting grooves and plug again note Kafrawy and Weilbacher teachings of flashback and visualization chambers and venting associated therewith.
Concerning claim 13 and protrusions note protrusions holding in vent plug on sides as in figure 1a above.
Concerning claim 14, note Kafrawy and the path-defining structure (note distal most portion of plug 82).
Concerning claim 15-18 and pourous material it is examiners position that that path is in the alternative to the spiral path is a leaking channel chamber which is taught in the Wielbacher prior art as a porous plug.
Concerning the plug is formed by a portion of the path-defining structure (note distal most portion of plug 82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP GRAY whose telephone number is (571)272-7180. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP A GRAY/Primary Examiner, Art Unit 3783